[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            ________________            SEPTEMBER 3, 2010
                                                            JOHN LEY
                             No. 10-11107                     CLERK
                         Non-Argument Calendar
                          ________________

                 D.C. Docket No. 1:09-cv-03076-WSD


FEDERAL DEPOSIT INSURANCE
CORPORATION, As Receiver Of Integrity Bank,

                                                     Plaintiff-Appellee,

                                  versus


COLEMAN DRIVE ASSOCIATES, LLC,
and PATRICK LEONARD,
                                                     Defendants-Appellants.


                           _________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                           _________________

                           (September 3, 2010)

Before TJOFLAT, WILSON and HILL, Circuit Judges.
PER CURIAM:

      Coleman Drive Associates, LLC, and Patrick Leonard appeal the denial of

their motion for recusal of the district judge in this case, and the district court’s

Confirmation Order that found that the property sold at foreclosure, which was the

purpose of this lawsuit, brought its true market value. We find no merit in these

issues.

1.    The Denial of the Motion to Recuse

      Appellants contend that the district judge exhibited an extra-judicial,

personal bias against them, citing several statements made by the district judge

that allegedly demonstrate this bias. A party moving for recusal bears the burden

of showing facts that, if true, would convince a reasonable man that such a

personal bias exists. Phillips v. Joint Legis. Comm. On Performance and

Expenditure Review of State of Miss., 637 F.2d 1014, 1019 (5th Cir. Unit A Feb.

1981). Where movant makes such a showing, it is legally sufficient and recusal is

mandated. Id.

      The district court denied appellants’ motion for recusal, holding that

appellants’ affidavit was not legally sufficient because the comments complained

of do not demonstrate a personal bias stemming from extra-judicial sources. At

most, the statements indicate a general familiarity with the subject matter of the

                                            2
lawsuit – foreclosure and real estate markets – and, when looked at in context,

reveal that they were made in the course of efforts to determine the scope of

discovery, the issues to be heard at trial, and the case time line.1 A reasonable man

would not conclude from these comments that the court was biased against the

appellants. Accordingly, as a matter of law, the comments are legally insufficient

to trigger the district court’s duty to recuse.

2.     The Valuation of the Property

       Under Georgia foreclosure law, “the judge is given wide discretion in

deciding whether to confirm or deny confirmation . . . and his findings will not be

disturbed on appeal if there is any evidence to support it.” Weems v. McCloud,

619 F.2d 1081, 1086 (5th Cir. 1980). In reviewing the district court’s

confirmation, its findings of fact are reviewed only for clear error. Proudfoot

Consulting Co. v. Gordon, 576 F.3d 1222, 1230 (11th Cir. 2009). In this case, the

district court’s finding that the property sold at foreclosure brought its true market

value on the date of that sale was supported by the testimony of the Federal

Deposit Insurance Corporation’s appraiser. The district court found that the

appraiser used reasonable methods in his appraisal and that these methods


       1
        For example, the complained of comment by the district court that “I understand
comparables, and I understand this market . . . ” was made in the context of how much
foundational testimony would be necessary at the bench trial. See V-2, Transcripts, p. 103.

                                                3
supported his valuation of the property. This was substantial evidence to support

the district court’s findings as to the valuation of the foreclosed property.

Furthermore, the court’s decision to credit this testimony as to the value of the

property over that of appellants’ appraiser was well within the district court’s

discretion.

      Finding no reversible error, the district court’s denial of the recusal motion

and its finding regarding the valuation of the property, which supported the

Confirmation Order, are

      AFFIRMED.




                                           4